DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 10, 2020 and February 11, 2021 were filed before the mailing of a first Office Action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show every feature of the invention described in the specification and specified in the claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(b).  The unlabeled rectangular bases shown in the drawings should be provided with descriptive text labels.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
		
	Claim Objections
Claims 11, 13, 15, and 17 are objected to because of the following informalities:  
For example, the second limitation of Claim 15 is recited in a run-on fashion, with many phrases describing each of the elements: a set of electrical connectors, an I/O channel, and a network port.  However, the descriptive limitations for the elements are scattered throughout the claim in a confusing run-on fashion with many recitations of “and,” and with no apparent attempt at organizing the descriptions around the element being described.  Claims 11, 13, and 17 are shorter, but written in the same confusing way, as are claims.  The claims should be rewritten in manner that makes them more intelligible to the public.    
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 2010/0077111 A1, hereinafter referred to as Holmes) in view of Boyd et al. (WO 96/12993 A1, hereinafter referred to as Boyd).
Examiner Note: In this office action, actual claim recitations are shown in italics surrounded by quotation marks to distinguish the claim recitations from comparisons to the prior art.
Regarding Claim 1,
Holmes teaches:
“An I/O network module for a digital process control network” (paragraphs [0006], [0002]).  [The distributed process control system includes an input/output card having a plurality of communication channels coupled to field devices ([0006]).  Communications with field devices can be via analog, digital or combined analog/digital communication protocols ([0002]).]
	“a base mounting a set of electrical connectors, an I/O channel, and a network port, the set of electrical connectors comprising at least one electrical connector” (paragraphs [0062], [0063], [0043]; fig. 4, elements 200, 400, 402, 404, 406, 408).  [The communication module 200 includes one or more contacts 404 (e.g., pins, tabs, traces, etc.) that communicatively or electrically couple the communication module 200 to the field device 400; the communication module 200 is coupled to the field device 400 via an intervening base 402, which is provided with fasteners 406, such as screws, as a field device interface, to tie down, terminate or secure conductive communication media, such as wire ends from an I/O bus ([0062]).  To communicatively couple the communication module 200 to the field device 400, the base 402 is provided with a field device contact or connector 408 which engages an internal bus of the field device 400 ([0063]).  The communication module is communicatively coupled between an I/O card and a field device having multiple communication ports ([0043]).]  (NOTE: The base,” the fasteners 406 which are electrically coupled to the “a set of electrical connectors,” including connector 408. The I/O bus is equivalent to the “I/O channel.”  The communication module 200 has more than one “network port.”)  
“the set of electrical connectors being connectable with field wires extending from a field device to carry I/O signals between the set of electrical connectors and the field device” (paragraph [0062]; fig. 4, elements 200, 400, 402, 406).  [The base 402 is provided with screw fasteners 406 as a field device interface to tie down, terminate or secure conductive communication media with wire ends from an I/O bus; when the communication module 200 is removably coupled to the base 402, the fasteners 406 are communicatively coupled to one or more of the contacts 404 to enable conveying of signals and communicating information between the communication module 200, the field device 400 and an I/O card.]   (NOTE: The field device 400 with wire ends is equivalent to the “field wires extending from a field device to carry I/O signals,” via the I/O card.)
“the I/O channel including the set of electrical connectors and extending to the network port to carry signals between the network port and the set of electrical connectors” (paragraphs [0043], [0044]; fig. 1, elements 112a, 132a, 133, 136a).  [The communication module is communicatively coupled between an I/O card and a field device having multiple communication ports ([0043]).  The I/O card 132a includes a data structure 133 which stores the field device identification information or other information corresponding to field device 112a that are coupled to the I/O card 132a via the internal I/O bus 136a; the data structure 133 is populated automatically after a field device is I/O channel,” and the couplings between the field device and the I/O bus to the “set of electrical connectors.”)
“the I/O channel comprising a conversion circuit configured to convert between I/O signals and a digital signal compatible with the process control network” (paragraphs [0016], [0052]; fig. 2, elements 200, 216, 218).  [Different field device communication protocols are used to convert information communicated between the controller and the field devices, and the I/O card can convert information, such as voltage levels, digital values, and other information received from the field device into process information, such as pressure measurement values, that the controller can use to perform operations associated with controlling the field device ([0016]).  To convert between analog and digital signals, the communication module 200 is provided with a an analog-to-digital converter 218 and a digital-to-analog converter 216, which is configured to convert digitally represented values, such as measurement values, or information received from a field device, an I/O card and/or another communication module to analog values or information for further communication in a the process control system ([0052]).]  (NOTE: The I/O card which converts information is equivalent to the “I/O channel comprising a conversion circuit,” and the analog-to-digital converter and a digital-to-analog converters “convert between I/O signals and a digital signal compatible with the process control network.”)
“the network port being associated with a unique network address when the I/O network module is attached to the process control network whereby the I/O network module can communicate over the process control network using the network address”  
Holmes does not teach: 
“the network port compatible with the process control network for attaching the I/O network module to the process control network.” 
Boyd teaches:
“the network port compatible with the process control network for attaching the I/O network module to the process control network” (page 1, lines 14-19; page 5, lines 1-5). [The industrial plant has a centralized control room having a computer system with user I/O, disc I/O, and other peripherals, and coupled to the computing system is a controller and a process I/O subsystem, which includes a plurality of I/O ports that are connected to various field devices throughout the plant (page 1, lines 14-19).  The invention also provides an apparatus for providing redundant wireless access to field devices in a distributed control system having a control room that provides hard-wired access to the field devices, thereby allowing redundant access to the field devices in the event of a failure of the hard-wired media  (page 5, lines 1-5).]  (NOTE: The described system in the industrial plant with I/O ports is equivalent to the “process control network,” and the apparatus for providing access to field devices to the “I/O network module.”)
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 15,
Holmes teaches:
“A digital process control network comprising: one or more I/O network modules attached to the process control network” (paragraphs [0006], [0002]).  [The distributed process control system includes an input/output card having a plurality of communication channels coupled to field devices ([0006]).  Communications with field devices can be via analog, digital or combined analog/digital communication protocols ([0002]).]
	“each I/O network module comprising a base comprising a set of electrical connectors, an I/O channel, and a network port, the set of electrical connectors comprising at least one electrical connector” (paragraphs [0062], [0063], [0043]; fig. 4, elements 200, 400, 402, 404, 406, 408).  [The communication module 200 includes one or more contacts 404 (e.g., pins, tabs, traces, etc.) that communicatively or base,” the fasteners 406 which are electrically coupled to the “a set of electrical connectors,” including connector 408. The I/O bus is equivalent to the “I/O channel.”  The communication module 200 has more than one “network port.”)  
“the set of electrical connectors being connected to a set of field wires extending from a field device spaced away from the I/O network module to carry I/O signals between the set of electrical connectors and the field device” (paragraph [0062]; fig. 4, elements 200, 400, 402, 406).  [The base 402 is provided with screw fasteners 406 as a field device interface to tie down, terminate or secure conductive communication media with wire ends from an I/O bus; when the communication module 200 is removably coupled to the base 402, the fasteners 406 are communicatively coupled to one or more of the contacts 404 to enable conveying of signals and communicating information between the communication module 200, the field device 400 and an I/O card.]   (NOTE: The field device 400 with wire ends is equivalent to the “field wires extending from a field device to carry I/O signals,” via the I/O card.)
the I/O channel including the set of electrical connectors and extending to the network port to carry signals between the network port and the set of electrical connectors” (paragraphs [0043], [0044]; fig. 1, elements 112a, 132a, 133, 136a).  [The communication module is communicatively coupled between an I/O card and a field device having multiple communication ports ([0043]).  The I/O card 132a includes a data structure 133 which stores the field device identification information or other information corresponding to field device 112a that are coupled to the I/O card 132a via the internal I/O bus 136a; the data structure 133 is populated automatically after a field device is coupled to the internal I/O buses 136a ([0044]).]  (NOTE: The I/O bus 136a is equivalent to the “I/O channel,” and the couplings between the field device and the I/O bus to the “set of electrical connectors.”)
“the I/O channel comprising a conversion circuit being configured to convert between I/O signals and a -21-digital signal compatible with the process control network” (paragraphs [0016], [0052]; fig. 2, elements 200, 216, 218).  [Different field device communication protocols are used to convert information communicated between the controller and the field devices, and the I/O card can convert information, such as voltage levels, digital values, and other information received from the field device into process information, such as pressure measurement values, that the controller can use to perform operations associated with controlling the field device ([0016]).  To convert between analog and digital signals, the communication module 200 is provided with an analog-to-digital converter 218 and a digital-to-analog converter 216, which is configured to convert digitally represented values, such as measurement values, or information received from a field device, an I/O card and/or another communication I/O channel comprising a conversion circuit,” and the analog-to-digital converter and a digital-to-analog converters “convert between I/O signals and a digital signal compatible with the process control network.”)
“the I/O channel being associated with a unique network address”  (paragraph [0046]; fig. 2, elements 200, 204).  [To identify an address of the communication module, an address of an I/O card and/or an address of a field device, the communication module 200 is provided with an address identifier 204, which can be configured to query an I/O card or a field device for a communication module network address when the communication module 200 is plugged into an I/O card or a field device.]
Holmes does not teach: 
“the network port compatible with the process control network and attached to the process control network for communications with the process control network.” 
Boyd teaches:
“the network port compatible with the process control network and attached to the process control network for communications with the process control network” (page 1, lines 14-19; page 5, lines 1-5). [The industrial plant has a centralized control room having a computer system with user I/O, disc I/O, and other peripherals, and coupled to the computing system is a controller and a process I/O subsystem, which includes a plurality of I/O ports that are connected to various field devices throughout the plant (page 1, lines 14-19).  The invention also provides an apparatus for providing redundant process control network,” and the apparatus for providing access to field devices to the “I/O network module.”)
Because both Holmes and Boyd teach systems with control modules connected on I/O networks to field devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Holmes disclosure, the network compatible port, as taught by Boyd; and such inclusion would have improved the system connectivity by ensuring that the process system is always accessible, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2,
Holmes in view of Boyd teaches all the limitations of parent Claim 1.
Holmes teaches:
“wherein the conversion circuit is a selectable-mode conversion circuit
Regarding Claim 9,
Holmes in view of Boyd teaches all the limitations of parent Claim 1.
Holmes teaches:
“an I/O module removably attached to the base that defines a portion of the I/O channel” (paragraph [0062]; fig. 4, elements 200, 400, 402, 404, 406).  [When the communication module 200 is removably coupled to the base 402, the fasteners
406 are communicatively coupled to one or more of the contacts 404 to enable conveying of signals and communicating information between the communication module 200, the field device 400 and an I/O card.]
Regarding Claims 10 and 16,
Holmes in view of Boyd teaches all the limitations of parent Claims 1 and 15.
Holmes teaches:
“wherein the I/O network module is a single-channel I/O network module,” as recited in Claim 10 and “wherein the one or more I/O network modules comprises at least one single-channel I/O network module,” as recited in Claim 16 (paragraph [0043]).  [A single communication module may be communicatively coupled between an I/O card and a field device having multiple communication ports.]
Regarding Claim 11,
Holmes in view of Boyd teaches all the limitations of parent Claim 1.
Holmes teaches:
“wherein the I/O network module is a multi-channel I/O network module” (fig. 1, elements 132a, 132b, 134a, 134a). 
wherein the set of electrical connectors is a first set of a plurality of sets of electrical connectors” (fig. 1, which shows multiple connectors 408on the field device 400 connected to the communication module 200, which is attached to base 402).
“the I/O channel is a first I/O channel of a plurality of I/O channels” (fig. 1, elements 133, 135).
“each I/O channel extending from a respective set of electrical connectors to the network port” (paragraphs [0043], [0044]; fig. 1, elements 112a, 132a, 133, 136a).  [The communication module is communicatively coupled between an I/O card and a field device having multiple communication ports ([0043]).  The I/O card 132a includes a data structure 133 which stores the field device identification information or other information corresponding to field device 112a that are coupled to the I/O card 132a via the internal I/O bus 136a; the data structure 133 is populated automatically after a field device is coupled to the internal I/O buses 136a ([0044]).]
“each I/O channel configured to be associated with a unique network address” paragraph [0046]; fig. 2, elements 200, 204).  [To identify an address of the communication module, an address of an I/O card and/or an address of a field device, the communication module 200 is provided with an address identifier 204, which can be configured to query an I/O card or a field device for a communication module network address when the communication module 200 is plugged into an I/O card or a field device.]
Regarding Claim 12,
Holmes in view of Boyd teaches all the limitations of parent Claim 11.
Holmes teaches:
a terminal block that comprises the plurality of electrical connectors” (paragraph [0041]; fig. 1, elements 124a-c, 126a-c). [The marshalling cabinet 122, the communication modules 124a-f and 126a-f, the I/O cards 132a-b and 134a-b, and the controller 104 facilitate migrating existing process control system installations to a configuration substantially similar to the configuration of the example process control system 100; because the communication modules 124a-fa and 126a-f can be configured to include any suitable interface type, the communication modules 124a-f and 126a-f can be configured to be communicatively coupled to any type of the field devices.]   (NOTE: The specification discloses the term “terminal block” as follows:
I/O field wiring from the field devices is often brought to a central location for ease of management. The field wiring may extend to sets of terminals of a terminal block contained in a wiring cabinet. Specification, page 1, last paragraph.

Under that definition, the marshalling cabinet is equivalent to the “terminal block.”)
Regarding Claim 14,
Holmes in view of Boyd teaches all the limitations of parent Claim 11.
Holmes does not teach: 
“wherein the network port functions as a network switch that selectively connects the network port to one of the plurality of I/O channels to transfer data to the one I/O channel based on the network address associated with the data received into the network port from the process control network.” 
Boyd teaches:
“wherein the network port functions as a network switch that selectively connects the network port to one of the plurality of I/O channels to transfer data to the one I/O channel based on the network address associated with the data received into the network port from the process control network” (page 2, lines 6-9; page 2, lines 19-24). [An analog field device that performs an action under control of the control room is controlled by the magnitude of the current through the loop, which is modulated by the I/O port of the process I/O system, which in tum is controlled by the controller (page 2, lines 6-9).  A discrete device may be designed to operate in accordance with any electrical specification required by a particular control environment, and a discrete input field device is simply a switch which either makes or breaks the connection to the control room, while a discrete output field device will take an action based on the presence or absence of a signal from the control room (page 2, lines 19-24).]
Because both Holmes and Boyd teach systems with control modules connected on I/O networks to field devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Holmes disclosure, the ability for a device to act as a switch in the network, as taught by Boyd; and such inclusion would have provided flexibility in the network configuration, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 17,
Holmes in view of Boyd teaches all the limitations of parent Claim 15.
Holmes teaches:
wherein the one or more I/O network modules comprises a least one multi-channel I/O network module” (fig. 1, elements 132a, 132b, 134a, 134a). 
“I/O network module wherein the set of electrical connectors is a first set of a plurality of sets of electrical connectors” (fig. 1, which shows multiple connectors 408on the field device 400 connected to the communication module 200, which is attached to base 402).
“the I/O channel is a first I/O channel of a plurality of like I/O channels” (fig. 1, elements 133, 135).
“each I/O channel extending from a respective set of electrical connectors to the network port” (paragraphs [0043], [0044]; fig. 1, elements 112a, 132a, 133, 136a).  [The communication module is communicatively coupled between an I/O card and a field device having multiple communication ports ([0043]).  The I/O card 132a includes a data structure 133 which stores the field device identification information or other information corresponding to field device 112a that are coupled to the I/O card 132a via the internal I/O bus 136a; the data structure 133 is populated automatically after a field device is coupled to the internal I/O buses 136a ([0044]).]
“each set of electrical connectors connectable to field wires extending from a respective field device spaced away from the multi-channel I/O network module” paragraph [0046]; fig. 2, elements 200, 204).  [To identify an address of the communication module, an address of an I/O card and/or an address of a field device, the communication module 200 is provided with an address identifier 204, which can be configured to query an I/O card or a field device for a communication module network 
Regarding Claim 20,
Holmes in view of Boyd teaches all the limitations of parent Claim 1.
Holmes teaches:
“wherein each I/O channel of the one or more I/O network modules is associated with a unique network address”  (paragraph [0046]; fig. 2, elements 200, 204).  [To identify an address of the communication module, an address of an I/O card and/or an address of a field device, the communication module 200 is provided with an address identifier 204, which can be configured to query an I/O card or a field device for a communication module network address when the communication module 200 is plugged into an I/O card or a field device.]


Claims 3-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 2010/0077111 A1, hereinafter referred to as Holmes) in view of Boyd et al. (WO 96/12993 A1, hereinafter referred to as Boyd) and further in view of Subbiah et al. (US 2004/0068535 A1, hereinafter referred to as Subbiah).
Regarding Claim 3,
Holmes in view of Boyd teaches all the limitations of parent Claim 1.
Holmes does not teach: 
“wherein the network port is an Ethernet-compatible network port associated with a MAC address.” 
Subbiah teaches:
wherein the network port is an Ethernet-compatible network port associated with a MAC address” (paragraph [0070]; fig. 4, elements 156,162, 164).  [A physical layer interface (PHY) 164 implements a physical layer protocol, the MAC 162 connects to the PHY 164, and the PHY 164 is coupled to an RJ-45 connector 156 and provides a physical Ethernet interface in accordance with the IEEE 802.3 standard; the PHY 162 and MAC 164 operate as an A-port of the network.] 
Because both Holmes and Subbiah teach systems which process both analog and digital signals, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Holmes disclosure, the use of an Ethernet interface, as taught by Subbiah; and such inclusion would have improved widespread usage of the system by providing the commonly used Ethernet adapter, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 4,
Holmes in view of Boyd teaches all the limitations of parent Claim 3.
Holmes teaches:
“wherein the conversion circuit is a selectable-mode conversion circuit” (paragraph [0052]; fig. 2, elements 200, 216, 218).  [To convert between analog and digital signals, the communication module 200 is provided with an analog-to-digital converter 218 and a digital-to-analog converter 216.]  

“one of the following formats: Ethernet/IP and OPC UA.” 
Subbiah teaches:
“one of the following formats: Ethernet/IP and OPC UA” (paragraph [0070]; fig. 4, elements 156,162, 164).  [A physical layer interface (PHY) 164 implements a physical layer protocol, the MAC 162 connects to the PHY 164, and the PHY 164 is coupled to an RJ-45 connector 156 and provides a physical Ethernet interface in accordance with the IEEE 802.3 standard; the PHY 162 and MAC 164 operate as an A-port of the network.] 
Because both Holmes and Subbiah teach systems which process both analog and digital signals, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Holmes disclosure, the use of an Ethernet interface, as taught by Subbiah; and such inclusion would have improved widespread usage of the system by providing the commonly used Ethernet adapter, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 5 and 19,
Holmes in view of Boyd teaches all the limitations of parent Claims 1 and 15.
Holmes does not teach: 
“wherein the network address is a TCP/IP IPv4 or TCP/IP IPv6 network address.” 

“wherein the network address is a TCP/IP IPv4 or TCP/IP IPv6 network address” (paragraph [0141]).  [The communications block implements the transmission control protocol/internet protocol (TCP/IP).]  (NOTE: Examiner takes official notice that this version of TCP/IP is “IPv4,” because the filing date was May 30, 2003, which is long before ratification of IPv6 as indicated by the following:
IPv6 is intended to replace IPv4. In December 1998, IPv6 became a Draft Standard for the IETF, who subsequently ratified it as an Internet Standard on 14 July 2017. Devices on the Internet are assigned a unique IP address for identification and location definition. en.wikipedia.org/wiki/IPv6. 
Because both Holmes and Subbiah teach systems which process both analog and digital signals, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Holmes disclosure, the use of TCP/IP protocol, as taught by Subbiah; and such inclusion would have improved widespread usage of the system by providing the commonly used TCP/IP protocol, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 8,
Holmes in view of Boyd teaches all the limitations of parent Claim 1.
Holmes does not teach: 
“wherein the network port has a MAC address.” 
Subbiah teaches:
wherein the network port has a MAC address” (paragraph [0097]).  [The destination MAC address is the source MAC address of the device that the port connects to, and is provided during network configuration.] 
Because both Holmes and Subbiah teach systems which process both analog and digital signals, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Holmes disclosure, the use of a MAC address for a port, as taught by Subbiah; and such inclusion would have improved widespread usage of the system by providing the commonly used MAC addresses, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 18,
Holmes in view of Boyd teaches all the limitations of parent Claim 15.
Holmes does not teach: 
“wherein the process control network is an Ethernet/IP network or an OPC UA network.” 
Subbiah teaches:
“wherein the process control network is an Ethernet/IP network or an OPC UA network” (paragraph [0070]; fig. 4, elements 156,162, 164).  [A physical layer interface (PHY) 164 implements a physical layer protocol, the MAC 162 connects to the PHY 164, and the PHY 164 is coupled to an RJ-45 connector 156 and provides a physical 
Because both Holmes and Subbiah teach systems which process both analog and digital signals, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Holmes disclosure, the use of an Ethernet interface, as taught by Subbiah; and such inclusion would have improved widespread usage of the system by providing the commonly used Ethernet adapter, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 2010/0077111 A1, hereinafter referred to as Holmes) in view of Boyd et al. (WO 96/12993 A1, hereinafter referred to as Boyd) and further in view of Yun et al. (US 2016/0006740 A1, hereinafter referred to as Yun).
Regarding Claim 6,
Holmes in view of Boyd teaches all the limitations of parent Claim 15.
Holmes does not teach: 
“wherein the network address is a static network address when the I/O network module is attached to the process control network.” 
Yun teaches:
wherein the network address is a static network address when the I/O network module is attached to the process control network” (paragraph [0077]).  [When services for performing communication while dynamically allocating server ports, as in the case of Process Control services, are used, negotiation is performed over one or more static ports between two IP addresses.]
Because both Holmes and Yun teach process control systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Holmes disclosure, the use of an static addresses, as taught by Yun; and such inclusion would have simplified security policy, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 7,
Holmes in view of Boyd teaches all the limitations of parent Claim 15.
Holmes does not teach: 
“wherein the network address is a dynamic network address obtained when the I/O network module is attached to the process control network.” 
Yun teaches:
“wherein the network address is a dynamic network address obtained when the I/O network module is attached to the process control network” (paragraphs [0039], [0103]).  [When there are various pairs of two-way communication connection between two IP addresses, a service using a dynamic server port may be used ([0039]).  When a 
Because both Holmes and Yun teach process control systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Holmes disclosure, the use of an dynamic addresses, as taught by Yun; and such inclusion would have provided a more flexible method of port allocation and management, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
	
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior art references teach similar subject matter with respect to network configuration to the instant application.
Lisa L. Bobbitt et al. teach Selectively Connecting a Port of an Electrical Device to Components in the Electrical Device.

Nicolas Hassbjer et al. teach Communications Module Interface.
Joshua T. Blanton et al. teach Networking Modules for Display Systems.
Robert J. Kretschmann teaches Modular Backplane for an Industrial Controller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454